United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.J., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, WESTERN
REGIONAL OFFICE, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 06-1292
Issued: January 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 12, 2006 appellant filed a timely appeal from a February 16, 2006 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed the
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 24, 2005 on the grounds that her accepted cervical and
lumbar strains had resolved; (2) whether she met her burden of proof to establish that she had a
consequential emotional condition caused by her accepted conditions; and (3) whether appellant
established that she had any continuing employment-related disability after May 24, 2005.

FACTUAL HISTORY
On July 31, 1991 appellant, then a 50-year-old accounting technician, sustained
employment-related cervical and lumbar strains when she was injured by a door while on travel
status in Washington, DC. She returned to work intermittently until December 3, 1991.
Appellant stopped work and was placed on the periodic rolls. An April 22, 1992 cervical spine
magnetic resonance imaging (MRI) scan demonstrated incipient cervical spondylosis at C6-7 and
was otherwise normal. Lumbar spine MRI scan demonstrated minimal incipient degeneration of
the lumbosacral disc with a minimal bulge without compression. By decision dated May 18,
1992, appellant’s request for an attendant allowance was denied. On July 9, 1993 she was
terminated by the employing establishment.
By report dated March 19, 1997, Dr. Norman M. Harris, Board-certified in orthopedic
surgery, reported that her MRI scans were unchanged. On March 22, 1997 appellant sustained
an injury when she tripped and fell at a grocery store. In April 1997, she came under the care of
Dr. Fred Blackwell, a Board-certified orthopedic, surgeon, who noted her complaints of diffuse
pain involving multiple body parts including both hips, both shoulders, both elbows, neck and
back. Dr. Blackwell diagnosed chronic lumbosacral strain and sprain with fibromyalgia and
probable functional overlay. In 2001, appellant had left knee surgery and, in 2003, underwent
triple bypass surgery. In July 2004, she moved to Texas.
On December 8, 2004 the Office1 referred appellant to Dr. Robert M. Chouteau, a Boardcertified osteopath specializing in orthopedic surgery. By report dated January 11, 2005,
Dr. Chouteau noted the history of injury, his review of the record and appellant’s complaints of
cervical, thoracic, lumbar, left arm and leg pain, dysesthesias and weakness. Cervical, thoracic
and lumbar spine examination demonstrated point tenderness with full range of motion. Tinel’s,
Phalen’s and straight leg raising tests were negative bilaterally. Thoracic and lumbar spine
x-rays were normal. Cervical spine x-ray demonstrated paraspinal musculature spasms. He
diagnosed traumatic cervical, thoracic, lumbar myositis/strain with no neurocirculatory deficit of
the upper or lower extremities. Dr. Chouteau opined that, although appellant’s cervical and
lumbar strains had not completely resolved, they were much improved and she could return to
work as an accounting technician with a 10-pound lifting restriction. Electromyography and
nerve conduction studies of the upper and lower extremities were performed at his request and
demonstrated mild left peroneal motor neuropathy. In a functional capacity evaluation,
Dr. Chouteau noted that appellant did not exert full effort and advised that she could return to her
previous sedentary position.
By letter dated February 3, 2005, the Office informed appellant that it proposed to
terminate her wage-loss compensation on the grounds that she had no continuing employmentrelated disability from work.

1

In March 1992, the Office referred appellant to Dr. Michael R. Bartos, a Board-certified psychiatrist,
Dr. Alan C. Roth, a Board-certified physiatrist, and Dr. Steven J. Holtz, a Board-certified neurologist, for second
opinion evaluations and to Dr. James R. Cole, Ph.D., for neuropsychological testing. In July 1992, she underwent
pain management.

2

Appellant disagreed with the proposed termination. She submitted a January 31, 2005
report from Dr. Richard Espey, a Board-certified physiatrist, who noted the history of injury and
appellant’s complaints of severe pain. Physical examination demonstrated tenderness in the
cervical and lumbar regions. Cervical spine x-ray was unremarkable and lumbar spine x-ray
demonstrated mild spondylosis with mild disc space narrowing at L5-S1. He diagnosed status
post employment injury with chronic cervical and lumbar pain with possible fibromyalgia.
By decision dated March 8, 2005, the Office terminated appellant’s wage-loss
compensation, finding that the weight of the medical evidence rested with the opinion of
Dr. Chouteau.
Appellant thereafter submitted a February 23, 2005 report in which Dr. Espey advised
that she should not work due to her severe pain, limited mobility, limited sitting and limited
ability to write, type or do other desk-type activity. On March 30, 2005 the Office vacated the
March 8, 2005 decision and returned appellant to the compensation rolls. The Office found that
a conflict in medical evidence had been created between Drs. Espey and Chouteau regarding
appellant’s disability and work capabilities.
On April 18, 2005 the Office referred appellant to Dr. Robert E. Holladay, Boardcertified in orthopedic surgery, for an impartial medical evaluation.2 In reports dated May 6,
2005, Dr. Holladay noted the history of injury, his review of medical records beginning in 1993
and appellant’s ongoing chronic pain symptoms involving multiple areas. Appellant stated that
she was unable to sit for any length of time without experiencing excruciating pain. Examination
of the cervical spine demonstrated tenderness to palpation with inconsistent motion testing.
Range of motion of the shoulders, wrists, elbows, hands, fingers, hips, knees and ankles was
normal bilaterally. Sensory examination of the upper and lower extremities was normal. Tinel’s
and Phalen’s tests were negative bilaterally. Straight leg raising in the sitting and supine
positions was negative to 90 degrees with complaints of low back pain in all positions.
Dr. Holladay advised that when appellant reported for a functional capacity evaluation her blood
pressure was uncontrolled and testing was limited to two minutes. The test was invalid due to
inappropriate effort. Dr. Holladay opined that both her cervical and lumbar strains had resolved
with no objective documentation of structural damage to her body. Appellant’s current
complaints were not related to the 1991 employment injury, noting that they did not have an
anatomic or physiological basis. Dr. Holladay concluded that appellant could return to her
regular job as an accounting technician with no restrictions.
By decision dated May 24, 2005, the Office terminated appellant’s compensation
benefits, effective that day.
In June 2005, appellant returned to California and on June 21, 2005 requested a hearing.
On November 3, 2005 she requested that her claim be expanded to include depression, stress and
anxiety caused by the 1991 injury. Appellant’s representative argued that the statement of
accepted facts should have included a psychological component. He also noted that
2

Dr. Holladay was furnished with the medical record, a statement of accepted facts that included a position
description and a set of questions. The statement of accepted facts indicated that the accepted conditions were
cervical and lumbar strains.

3

Dr. Holladay had not reviewed the 1992 medical reports of the Office referral physicians. In an
October 25, 2005 report, Dr. David C. Roberts, Ph.D., a clinical psychologist, noted the history
of injury, a review of limited medical evidence and appellant’s complaint of depression, anxiety,
worry and pain which had worsened since her injury. He performed psychological testing and
advised that appellant’s clinical presentation of depression was consistent with testing and
suggestive of moderate to severe anxiety which was potentially disruptive of her ability to
function. Dr. Roberts diagnosed major depressive disorder, moderate, chronic. He opined that
her pain was not fabricated but was perceived as exquisite and chronic and was disruptive to her
daily life. Dr. Roberts concluded that her condition hampered her ability to concentrate
adequately or to sustain the requisite cognitive focus demanded of a full-time employee.
At the hearing held on December 20, 2005, appellant testified about her ongoing medical
condition and that she had received no medical care from December 2003 until January 2005.
She submitted reports dated January 13 and 19, 2006 from Dr. Jeffrey K. Teraoka, Boardcertified in internal medicine and physiatry. Dr. Teraoka noted that she had chronic pain
complaints since the July 1991 employment injury and had been seen in his clinic since 1993
with diagnoses of fibromyalgia, fibromyositis and myofascial pain.
Musculoskeletal
examination demonstrated normal range of motion of the cervical spine and Spurling, Hoffman
and straight leg raising tests were negative with bilateral 5 out of 5 strength in her upper and
lower extremities and bilateral intact upper extremity sensation, which was slightly diminished in
the left lateral aspect of the left lower extremity. Dr. Teraoka advised that she needed continued
management of pain and further psychological-psychiatric evaluation secondary to pain.
In reports dated January 19 and 24, 2006, Dr. Michael E. Hebrard, a Board-certified
physiatrist, noted the history of injury and appellant’s treatment course and complaints of chronic
pain. Physical examination demonstrated voluntary muscle guarding in the cervical and lumbar
areas with painful decreased active range of motion and diffuse weakness in the upper and lower
extremities. Dr. Herbrard diagnosed cervical and lumbar discogenic pain and provided physical
restrictions that appellant sit and stand at will with no repetitive bending or twisting at the waist
or turning of the head and neck. He opined that there was a causal relationship between the
employment injury and her current complaints, noting that appellant showed signs of progressive
deterioration and advised that she needed ongoing treatment to help reduce her pain and level of
anxiety.
By decision dated February 16, 2006, an Office hearing representative found that, even
though it was not clear whether Dr. Holladay reviewed the 1992 second opinion evaluations, he
discussed appellant’s medical condition and treatment in detail. Therefore, he had sufficient
information on which to base his opinion that appellant’s accepted conditions had resolved and
that she could return to her previous position as an accounting technician. The hearing
representative further noted that the more recent examinations were more relevant to appellant’s
condition in 2005 than those rendered in 1992. As Dr. Holladay’s report was well reasoned and
thorough, it represented the special weight of medical opinion. The hearing representative found
that the Office properly terminated appellant’s compensation benefits and that appellant had not
established that she sustained a consequential emotional condition.

4

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.3 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.4
Section 8123(a) of the Federal Employees’ Compensation Act5 provides that if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.6 When the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.7
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on May 24, 2005. The Office determined that a conflict in the medical
evidence had been created between the opinions of Dr. Chouteau who provided a second opinion
evaluation for the Office and Dr. Espey, an attending physiatrist, regarding appellant’s work
capabilities. The Office then properly referred appellant to Dr. Holladay, Board-certified in
orthopedic surgery, for an impartial evaluation.8 In comprehensive reports dated May 6, 2005,
Dr. Holladay noted the history of injury, his review of medical records beginning in 1993 and
appellant’s ongoing chronic pain symptoms involving multiple areas and her report that she was
unable to sit for any length of time without experiencing excruciating pain. Physical findings
included cervical spine tenderness to palpation with inconsistent motion testing. Range of
motion of the shoulders, wrists, elbows, hands, fingers, hips, knees and ankles was normal
bilaterally and sensory examination of the upper and lower extremities was normal. Tinel’s and
Phalen’s tests were negative bilaterally. Straight leg raising in the sitting and supine positions
was negative to 90 degrees with complaints of low back pain in all positions. He reported that
functional capacity evaluation was invalid due to inappropriate effort. Dr. Holladay opined that
both cervical and lumbar strains had resolved, noting that they did not have an anatomic or
physiological basis with no objective documentation of structural damage to her body and that

3

Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

7

Manuel Gill, 52 ECAB 282 (2001).

8

Supra note 6.

5

her current complaints were not related to the 1991 employment injury. He concluded that she
could return to her regular job as an accounting technician with no restrictions.
The Board notes that, while it is unclear whether Dr. Holladay reviewed the 1992 medical
reports secured by the Office, this does not reduce the probative value of his opinion as the
relevant medical evidence would be that most contemporaneous with the termination of benefits
in 2005, 13 years later.9 Dr. Holladay provided a well-rationalized evaluation in which he
clearly advised that any residuals of appellant’s July 1991 cervical and lumbar strains had
resolved. The Board finds it is entitled to special weight as a referee opinion.10 The Office met
its burden of proof to terminate appellant’s compensation benefits on May 24, 2005.11
LEGAL PRECEDENT -- ISSUE 2
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.12
ANALYSIS -- ISSUE 2
Subsequent to the May 24, 2005 termination of compensation benefits, appellant
requested that her claim be expanded to include depression, stress and anxiety. The Board finds
that appellant submitted insufficient medical evidence to establish a consequential relationship
between these conditions and the accepted cervical and lumbar strains. The evidence relevant to
her claimed emotional condition consists of an October 25, 2005 report from Dr. Roberts who
noted complaints of depression, anxiety, worry and pain, which had worsened since appellant’s
injury. He reported that psychological testing was suggestive of moderate to severe anxiety
which, along with her chronic pain, was disruptive to her daily life and hampered her ability to
concentrate adequately or to sustain the requisite cognitive focus demanded of a full-time
employee. Dr. Roberts, however, did not address the cause of the diagnosed depression. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.13
Dr. Teraoka merely advised that appellant needed further psychological-psychiatric evaluation.
Dr. Hebrard diagnosed cervical and lumbar discogenic pain and opined that there was a causal
relationship between the employment injury and appellant’s current complaints. He noted that
9

See generally Lan Thi Do, 46 ECAB 366 (1994).

10

Manuel Gill, supra note 7.

11

Id.

12

Larson, The Law of Workers’ Compensation § 1300; see Charles W. Downey, 54 ECAB 421 (2003).

13

Willie M. Miller, 53 ECAB 697 (2002).

6

appellant showed signs of progressive deterioration and advised that she needed ongoing
treatment to help reduce her pain and level of anxiety. However, he did not provide adequate
medical rationale to explain how appellant’s accepted cervical and lumbar strains caused or
contributed to her anxiety other than attributing this to her pain complaints. Appellant bears the
burden of proof as no psychiatric disorder has been accepted as employment related. The Board
finds that the medical evidence of record is insufficient to discharge appellant’s burden of proof
to establish that her depression, stress and anxiety are consequences of the accepted July 19,
1991 cervical and lumbar strains.14
LEGAL PRECEDENT -- ISSUE 3
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any continuing disability causally related to his
accepted injuries.15 To establish a causal relationship between the condition, as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence, based on a complete factual and medical background, supporting such a causal
relationship.16 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.17 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.18
Under the Act, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in the Act.19 Furthermore, whether a
particular injury causes an employee to be disabled for employment and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative
and substantial medical evidence.20

14

See Debra L. Dillworth, 57 ECAB ____ (Docket No. 05-159, issued March 17, 2006).

15

Manuel Gill, supra note 7.

16

Id.

17

Donna L. Mims, 53 ECAB 730 (2002).

18

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

19

Cheryl L. Decavitch, 50 ECAB 397 (1999).

20

Fereidoon Kharabi, 52 ECAB 291 (2001).

7

ANALYSIS -- ISSUE 3
The Board finds that appellant submitted insufficient medical evidence to establish that
she continued to be disabled from the accepted cervical and lumbar strains after May 24, 2005.
While Dr. Roberts advised that appellant was totally disabled due to chronic pain and depression,
he did not provide any opinion or explanation regarding the accepted conditions or how her
disability was due to the accepted conditions. A physician’s opinion on causal relationship
between a claimant’s disability and an employment injury is not dispositive simply because it is
rendered by a physician. To be of probative value, the physician must provide rationale for the
opinion reached. Where no such rationale is present, the medical opinion is of diminished
probative value.21
In reports dated January 13 and 19, 2006, Dr. Teraoka noted that appellant had had
chronic pain complaints since the July 1991 employment injury. On physical examination he
found a negative straight leg raising test and 5/5 strength in both upper and lower extremities and
diagnosed fibromyalgia, fibromyositis and myofascial pain. These conditions, however, have
not been accepted as employment related and Dr. Teraoka did not provide an opinion regarding
appellant’s ability to work. Dr. Hebrard noted diffuse bilateral weakness in appellant’s upper
and lower extremities, a finding in contrast to that found by Dr. Teraoka who had examined
appellant earlier in January 2006. Dr. Hebrard diagnosed cervical and lumbar discogenic pain
and provided physical restrictions that appellant sit and stand at will with no repetitive bending
or twisting at the waist or turning of the head and neck. He opined that there was a causal
relationship between the employment injury and appellant’s current complaints, noting that she
showed signs of progressive deterioration and advised that she needed ongoing treatment to help
reduce her pain and level of anxiety. The Board, however, finds his opinion of diminished
probative value as he provided insufficient rationale for his stated conclusions. Dr. Hebrard
physical findings appear inconsistent with those found at approximately the same time by
Dr. Teraoka. The Board finds that appellant submitted insufficient medical evidence to establish
that he had any continuing disability after May 24, 2005 causally related to the July 31, 1991
employment injury.22
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 24, 2005. The Board further finds that appellant failed to
meet her burden of proof to establish that she sustained a consequential emotional condition or
that she had any disability after May 24, 2005 causally related to her accepted conditions.

21

Thaddeus J. Spevack, 53 ECAB 474 (2002).

22

Leslie C. Moore, supra note 18.

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 16, 2006 be affirmed.
Issued: January 31, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

